EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
 The Amendment, Remarks, and Terminal Disclaimer, all filed December 29, 2021, have been carefully considered and found to be persuasive.  The Terminal Disclaimer overcomes the nonstatutory double patenting rejections.  None of the prior art rejections, alone or in combination, teaches or suggests an electronic component with an electronically functionally active region with a charge injection layer consisting of the claimed formula, along with all the other limitations presently claimed.  For instance, neither JP2004002741 nor JP2004010703 teaches or suggests a component with a charge injection layer consisting of the claimed formula.  The previous species election requirement is withdrawn in light of this allowance.
 The present application has been examined under the pre-AIA  first to invent provisions.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765